UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2316


In re: RANDY E. SELF,

                    Petitioner.



    On Petition for Writ of Mandamus. (3:95-cr-00315-JFA-1; 3:16-cv-01907-JFA)


Submitted: March 22, 2018                                         Decided: April 6, 2018


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy E. Self, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Randy E. Self petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court issued an order granting § 2255 relief on December 15,

2017. Accordingly, because the district court has recently decided Self’s case, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DENIED




                                           2